Case 3:20-cv-03345-WHO Document 109 Filed 12/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

BMA LLC, Yaroslav Kolchin, Vitaly CASE No C 3:20-cv-03345-WHO

Plaintiff(s) ADR CERTIFICATION BY

V. PARTIES AND COUNSEL

HDR Global Trading Limited (A.K.A
Defendant(s)

 

 

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
(available at cand.uscourts.gov/adr).

2) Discussed with each other the available dispute resolution options provided by the Court
and private entities; and

3) Considered whether this case might benefit from any of the available dispute resolution

options. /
Date-December 16, 2020 /s/ Vf fy VER?

Date: December 16, 2020 /s/ Pavel | Pogodi Nq,

 

Attorney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:

£1 intend to stipulate to an ADR process

E) prefer to discuss ADR selection with the Assigned Judge at the case management
conference

Date: December 16, 2020 /s/ Pavel |. Pogodin, Esq.

 

Attorney

E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR
Options.”

Form ADR-Cert rey. 1-15-2019
